                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No.: 5:17-cv-00454-FL


UNITED STATES OF AMERICA,                          )
                                                   )
           Plaintiff,                              )   DEFAULT AGAINST MIA
                                                   )   DANIELLE LEAK
           v.                                      )
                                                   )
MELANIE BOYD LEAK,                                 )
MIA DANIELLE LEAK, and                             )
CEDAR HILL HOMEOWNERS                              )
ASSOCIATION, INC.                                  )
                                                   )
           Defendants.                             )



       Default is here~y entered against Mia Danielle Leak pursuant to Fed. R. Civ. P. 55(a) for

failing to plead or otherwise defend in this action.

       Dated this 2_ day     of~

                                                           PETER A. MOORE,
                                                           Clerk of Court
